DETAILED ACTION
The instant application having Application No. 16/740,851 filed on January 13, 2020 is presented for examination by the examiner.
The amended claims submitted June 30, 2022 in response to the office action mailed April 1, 2022 are under examination. Claims 1-20 are amended and pending. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an elastic element … wherein the elastic element comprises a connection portion, the connection portion is disposed on the supporting platform, and the connection portion is in contact with the first electrical connection portion… wherein a portion of the elastic element is disposed on the long side of the protrusion” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Although the elastic element in Fig. 16 is demarcated as 19-50, this is inconsistent with both Fig. 2 that shows that 19-50 does not exist on the lateral side where 19-42 is disposed and paragraph 61 which says that the elastic element is on top of the protrusion, which is inconsistent with the location of 19-50 underneath the coil in Fig. 2. 
This objection to the drawings can best be overcome by proper amendments to the claims, see the 35 USC §112(a) rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0061] refers to “the second elastic element 19-50” multiple times in its description of Fig. 16. This demarcation is an obvious error, given that 19-50 is not present on the lateral sides where coil 19-42 resides, and 19-50 is located beneath the holder 19-30, not above it. Thus paragraph [0061] should be amended such that each instance of “second elastic element 19-50” is replaced with “first elastic element 19-20”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The 35 USC §112 rejection of the previous office action has been overcome by the amendments to the claims. However the following 35 USC §112 rejections are raised by the amendments to the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, claim 1, upon which claim 6 depends, has been amended to additionally recite “an elastic element … wherein the elastic element comprises a connection portion, the connection portion is disposed on the supporting platform, and the connection portion is in contact with the first electrical connection portion.” Claim 6 recites “wherein a portion of the elastic element is disposed on the long side of the protrusion.” Taken together these two limitations would require that the second elastic elements 19-50, that are disposed on the supporting portion of the base, be located proximate to the long side of the protrusion 19-301 about which the coils 19-42 are wound. However, as shown in Fig. 2, elastic elements 19-50 are not present along the lateral side upon which coils 19-42 are situated, thus they cannot be proximate to one another. 
To confuse matters, the elastic element that is disposed near the protrusions 19-301 in Fig. 16 is demarcated as 19-50, and is called second elastic element 19-50 in paragraph [0061]. However, this is clearly an error for at least two reasons. (1) Elastic element should have be demarcated and referred to as the first elastic element 19-20, since only 19-20 exists near coil 19-42 in Fig. 2.  (2) Paragraph [0061] states that “A portion of the second elastic element 19-50 is disposed on the top surface of the protrusion 19-301”, which is inconsistent with the position of 19-50 that is disposed beneath the coil 19-42 and thus beneath the protrusion 19-301. 
Thus it is clear from a careful consideration of the specification and drawings, that claim 6 as written lacks support in the application as filed.
Claim 7 depends from claim 6 and inherits this written description issue.
The examiner recommends overcoming this rejection by amending claims 6 and 7 as follows:
6. (Proposed amendment) “The optical element driving mechanism as claimed in claim 4, further comprising an upper elastic element, wherein a portion of the upper elastic element is disposed on the long side of the protrusion when viewed along an extending direction of the protrusion.”
7. (Proposed amendment) “The optical element driving mechanism as claimed in claim 6, wherein the upper elastic element abuts an edge of the protrusion.”

Double Patenting
	The double patenting rejections of the previous office action have been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. USPGPub 2018/0338069 (hereafter Hu).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
However, although reference Hu could be excepted as prior art under 35 U.S.C. 102(a)(2), it is also applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
Regarding claim 1, Hu teaches (Figs. 2-1 and 2-8) “An optical element driving mechanism (lens module 1-10, comprising:
a fixed part (housing 2-H and base 2-B) having a main axis (2-O), the fixed part comprising:
a case (housing 2-H) made of non-metal material (paragraph [0177]: “the housing 2-H comprises … plastic material”); and
a bottom (base 2-B), wherein the case and the bottom are arranged along the main axis (see Fig. 2-1);
a movable part (holder 2-R) moving relative to the fixed part (paragraph [0177]: “move the holder 2-R and the optical element relative to the housing 2-H and the base 2-B along the optical axis 2-O.”); and
a driving assembly (coil 2-C and magnet 2-M) driving the movable part to move relative to the fixed part (e.g. paragraph [0177]: “when a current is applied to the coil 2-C, an electromagnetic force can be generated between the coil 2-C and the magnets 2-M, so as to move the holder 2-R and the optical element relative to the housing 2-H and the base 2-B along the optical axis 2-O.”);
an elastic element (lower spring 2-S2), wherein the movable part is movably connected to the bottom via the elastic element (e.g. paragraph [0180]: “Referring to FIG. 2-4, the lower spring 2-S2 may comprise metal and have two connection portions 2-SB1, 2-SB2 connected to the base 2-B, two deformable portions 2-S24, and two connection portions 2-SR1, 2-SR2 connected to the holder 2-R.”) and
a loop member (conductive pins 2-P) comprising a first electrical connection portion (Fig. 2-8, the portion of 2-P that is electrically connected to 2-S2, see paragraph [0178]: “The conductive pin 2-P is extended through the base 2-B to electrically connect the lower spring 2-S2”), 
wherein the bottom comprises a supporting platform (flat portion of 2-B upon which connection portion 2-SB1 of spring 2-S2 resides), and the first electrical connection portion is revealed from the supporting platform (see Fig. 2-8, the portion of 2-P that is connected to 2-SB1 is “revealed” from the base 2-B, such that it can connect to 2-SB1), 
wherein the elastic element comprises a connection portion (two connection portions 2-SB1), the connection portion is disposed on the supporting platform (see Fig. 2-8), and the connection portion is in contact with the first electrical connection portion (see Fig. 2-8 and paragraph [0178]: “The conductive pin 2-P is extended through the base 2-B to electrically connect the lower spring 2-S2”).”
Regarding claim 2, Hu teaches “the optical element driving mechanism as claimed in claim 1, wherein the driving assembly comprises a coil (coil 2-C) and a magnetic element (magnets 2-M), and a position of the coil corresponds to a position of the magnetic element (see Fig. 2-1 and paragraph [0177]: “an electromagnetic force can be generated between the coil 2-C and the magnets 2-M”).”

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Osaka et al. WO 2017/175254 A1 (hereafter Osaka ‘254, where reference will be made to USPGPub 2019/0107684 A1 as the English language equivalent).
Regarding claim  1, Osaka ‘254 teaches “An optical element driving mechanism (lens driving apparatus 1), comprising:
a fixed part (case 25 and base 21) having a main axis (paragraph [0037]: “the Z-direction is the optical-axis direction”), the fixed part comprising:
a case (case 25) made of non-metal material (paragraph [0068]: “Case 25 is formed of a non-magnetic material … Case 25 may be formed of a resin material having high mechanical strength such as polycarbonate or the like.”); and
a bottom (base 21), wherein the case and the bottom are arranged along the main axis (see e.g. Fig. 5);
a movable part (AF movable part 10) moving relative to the fixed part (paragraph [0041]: “AF movable part 10 … moves in the optical-axis direction during focusing.”); and
a driving assembly (AF coil 12 and AF magnets 22A and 22B) driving the movable part to move relative to the fixed part (paragraph [0084]: “With this reactive force serving as the driving force of the AF voice coil motor, AF movable part 10 including AF coil 12 moves in the optical-axis direction, so that focusing is performed.”);
an elastic element (lower elastic supporting members 32A and 32B), wherein the movable part is movably connected to the bottom via the elastic element (paragraph [0077]: “Lower springs 32A and 32B elastically support AF movable part 10 (lens holder 11) with respect to AF fixing part 20 (base 21)”); and
a loop member (terminal metal fixtures 21e) comprising a first electrical connection portion (paragraph [0055]: “One ends (portions exposed on the light reception side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to lower elastic supporting members 32A and 32B.”), 
wherein the bottom comprises a supporting platform (lower-spring fixing portions 21c), and the first electrical connection portion is revealed from the supporting platform (paragraph [0055]: “One ends (portions exposed on the light reception side in the optical-axis direction) of terminal metal fixtures 21e”), 
wherein the elastic element comprises a connection portion (base fixing portions 32b), the connection portion is disposed on the supporting platform (paragraph [0054]: “lower-spring fixing portions 21c to which lower elastic supporting members 32A and 32B are fixed.” See Fig. 5, it is 32b that will reside on 21c.), and the connection portion is in contact with the first electrical connection portion (paragraph [0055]: “One ends (portions exposed on the light reception side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to lower elastic supporting members 32A and 32B.”).
Regarding claim 2, Osaka ‘254 teaches “The optical element driving mechanism as claimed in claim 1, wherein the driving assembly comprises a coil (AF coil 12) and a magnetic element (AF magnets 22A and 22B), and a position of the coil corresponds to a position of the magnetic element (paragraph [0059]: “AF magnets 22A and 22B are arranged radially outside AF coil 12. AF magnets 22A and 22B are magnetized such that magnetic fields radially crossing AF coil 12 are formed at AF coil 12.”).
Regarding claim 8, Osaka ‘254 teaches “the optical element driving mechanism as claimed in claim 1, wherein the bottom is rectangular with two opposite long sides and two opposite short sides (abstract: “a case formed of a non-magnetic material and having a rectangular shape in plan view and a base on which the case is fixed.” The case and the bottom have corresponding shapes thus a rectangular shaped case also means a rectangular shaped bottom. The genus, “rectangular” includes only two species, squares and rectangles that are not squares. Thus, both species are “at once envisaged” from the disclosure, and “rectangular” anticipates a rectangle with two opposing long sides and two opposing short sides. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. USPGPub 2018/0338069 (hereafter Hu) as applied to claim 2 above, and further in view of Cho et al. USPGPub 20150253583 (hereafter Cho).
The applied reference, Hu, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
However, although reference Hu could be excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).	
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Regarding claim 3, Hu teaches “the optical element driving mechanism as claimed in claim 2,” and Hu further teaches “wherein the movable part comprises a holder (holder 2-R) that holds an optical element (paragraph [0182] “optical element” which by analogy with Fig. 1-1 is held by holder 1-R),” however, Hu is silent regarding “the holder comprises a protrusion extending toward the case, a cross-section of the protrusion is rectangular, and a portion of the coil surrounds the protrusion.”
Note however, that Hu teaches 2 embodiments of the driving mechanism. In Fig. 2-1 the coil is wound around the optical axis, whereas in Fig. 1-1 there are two coils, each wound around an axis parallel to the X-axis in Fig. 1-1, perpendicular to the optical axis.
Hu teaches (Fig. 1-1) “[an axis] extending toward the case (the X-axis in Fig. 1-1) … a portion of the coil surrounds the [axis] (coil 1-C is wound around the X-axis in Fig. 1-1).
Hu, Fig 2-2, discloses the claimed invention except that a coil-magnet pair with the coil wound around the optical axis is used instead of a coil-magnet pair with the coil surrounding an axis that extends towards the case, perpendicular to the optical axis. Hu Fig. 1-1 shows that a driving mechanism with the coil wound around an axis perpendicular to the optical axis is an equivalent structure in the art. Therefore, because these two coil-magnet driving mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute coils that surrounds an axis that extends towards the case for a coil wound around the optical axis, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).	
However, the Hu combination is silent regarding “the holder comprises a protrusion extending toward the case, a cross-section of the protrusion is rectangular, and a portion of the coil surrounds the protrusion.”
Cho teaches (Figs. 17-25) (claim 1) “An optical element driving mechanism (lens moving apparatus 2000), comprising:
a fixed part (cover member 1300 and base 1210) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover member 1300)… ;
a bottom (base 1210), wherein the case and the bottom are arranged along the main axis (see Fig. 17);
a movable part (the first and second lens moving units 1100 and 1200) moving relative to the fixed part (paragraph [0289]: “perform auto focusing and optical image stabilization of the first and second lens moving units 1100 and 1200 commonly using the magnets 1130.”); and
a driving assembly (first coil 1120, second coil 1230 and magnets 1130) driving the movable part to move relative to the fixed part (paragraph [0289]: “perform auto focusing and optical image stabilization of the first and second lens moving units 1100 and 1200 commonly using the magnets 1130.”);
an elastic element (lower elastic member 1160), wherein the movable part is movably connected to the bottom via the elastic element (this is what the lower elastic member 1160 does see Figs. 28 and 29).”
(claim 2) “wherein the driving assembly comprises a coil (first coil 1120 and second coil 1230) and a magnetic element (magnet 1130), and a position of the coil corresponds to a position of the magnetic element (the coil 1120 corresponds to the position of magnet 1130 see Fig. 17, and the position of the second coils 1230 correspond to the positions of the magnets 1130 see Fig. 17).”
(claim 3) “wherein the movable part comprises a holder (bobbin 1110) that holds an optical element (paragraph [0261]: “Other characteristics of the first coil 1120 and the bobbin 1110 are identical to those of the first coil 120 and the bobbin 110 according to the previous embodiment”; paragraph [0087]: “a lens barrel (not shown), in which at least one lens may be mounted, may be provided at the inside of the bobbin 110.”), the holder comprises a protrusion (two winding protrusions 1115) extending toward the case (see e.g. Fig. 19), a cross-section of the protrusion is rectangular (the cross-sections of 1115 in the X-Y plane and the X-Z plane are both rectangular see Fig. 19), and
a portion of the coil surrounds the protrusion (paragraph [0250]: “Opposite ends, i.e. a start portion and an end portion, of the first coil 1120 may be wound on the winding protrusions 1115.”).”
Cho further teaches (paragraph [0254]): “One end 1121 of the first coil 1120 may be wound on a corresponding one of the winding protrusions 1115 once or more, pass through the first groove 1116a or the second groove 1116b, and be electrically connected to a portion of the top surface of the upper elastic member 1150 disposed above the groove 1116. In the same manner, the other end of the first coil 1120 may pass through one or two of the grooves and be electrically connected to the top surface of the upper elastic member 1150.” In other words Cho teaches that the winding protrusions and grooves on either side thereof provide a positioning unit for the two ends of the coil to be electrically connected to the top surface of the upper elastic member.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate winding protrusions about which either end of the coil are wound as taught by Cho in the device of Hu for the purpose of providing a positioning unit for the two ends of the coil to be electrically connected to the top surface of the upper elastic member as taught by Cho.
Regarding claim 4, the Hu-Cho combination teaches “the optical element driving mechanism as claimed in claim 3,” however, Hu and Cho do not explicitly teach “wherein the cross-section of the protrusion comprises a long side and a short side, and a ratio of the long side to the short side is between about 1.5 to about 3.0.”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
The prior art and the instant claim differ by the shape of rectangular cross-section of the protrusion, i.e. the ratio of the long side to the short side being between about 1.5 to about 3.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the ratio of the long side to the short side of the protrusion to be about 1.5 to about 3.0, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function, as the long side could easily be about 1.5 times as long as the short side.	
Regarding claim 5, the Hu-Cho combination as modified above teaches “the optical element driving mechanism as claimed in claim 4,” however Hu fails to teach “wherein the protrusion further comprises a projection disposed on the short side of the protrusion when viewed along an extending direction of the protrusion.”
Cho teaches “wherein the protrusion further comprises a projection (catching projection 1115a) disposed on the short side of the protrusion when viewed along an extending direction of the protrusion (this is met in the following ways: (1) if the cross-section is in the XY plane and the short side is that which is parallel to the y-axis, then catching projection 1115a is disposed on the short side in that it protrudes outwardly from the short side towards the x-direction when viewed along the x-direction which is an extending direction of the protrusion 1115 (2) if the cross-section is in the XY plane and the short side is that which is parallel to the x-axis, then catching projection 1115a is disposed on the short side in that it is an extension of the short side when viewed along the x-direction which is an extending direction of the protrusion 1115 (3) if the cross-section is in the XZ plane and the short side is that which is parallel to the x-axis, then catching projection 1115a is disposed on the short side in that it extends outward in the x-direction when viewed along the y-direction which is an extending direction of the protrusion 1115 (4) if the cross-section is in the XZ plane and the short side is that which is parallel to the z-axis, then catching projection 1115a is disposed on the short side in that it has a vertical extent along the z-axis side when viewed along the y-direction which is an extending direction of the protrusion 1115. Thus regardless of which side has been made the short side and which side has been made the long side by the modification for claim 3, the limitations of claim 5 are met).”
Cho further teaches (paragraph [0251]) “a catching projection 1115a may be formed at the end of each of the winding protrusions 1115 for preventing separation of the wound first coil 1120 or guiding the position of the first coil 1120.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the catching projections of Cho into the protrusions of the Hu-Cho combination because Cho teaches that the catching projections prevent separation of the wound coil and guide the position of the coil (Cho paragraph [0251]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. USPGPub 2018/0338069 (hereafter Hu). 
Regarding claim 8, Hu Fig. 2-8 teaches “the optical element driving mechanism as claimed in claim 1,” however, Hu, Fig. 2-8 is silent regarding “wherein the bottom is rectangular with two opposite long sides and two opposite short sides.”
Hu teaches (Fig. 3-5A) “wherein the bottom is rectangular (paragraph [0207]: “case 3-100 of the driving mechanism 3-2 is a rectangle.” where as can be seen in Figs. 3-4A and 3-4B, case 3-100 and bottom 3-150 have corresponding shapes) with two opposite long sides (long sides of the bottom corresponding to the long sides of the case 3-101 with length 3-L1 greater than 3-L2, see Fig. 3-5A and paragraph [0207]) and two opposite short sides (short sides of the bottom corresponding to the short sides of the case 3-102).”
Hu further teaches (paragraph [0207]): “Through arranging the driving mechanism 3-2 as a rectangle, dimension of the driving mechanism 3-2 along the second side 3-102 may be effectively reduced to achieve mechanical miniaturization.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the case and base of Fig. 2-8 of Hu into rectangular shapes as taught by Hu Fig. 3-5A because Hu teaches that “Through arranging the driving mechanism 3-2 as a rectangle, dimension of the driving mechanism 3-2 along the second side 3-102 may be effectively reduced to achieve mechanical miniaturization” (paragraph [0207]).
Regarding claim 9, the Hu combination teaches “the optical element driving mechanism as claimed in claim 8,” However, Hu Figs. 2-8 and 3-5A fail to teach “further comprising an outside-connection circuit member disposed on one of the short sides.”
Hu Fig. 3-2 teaches “further comprising an outside-connection circuit member (circuit board 3-80, see paragraph [0202]: “the circuit board 3-80 is electrically connected to a driving unit (not shown) placed outside the driving mechanism 3-1 to perform functions such as AF or OIS.” Thus 3-80 is an outside-connection circuit member in that is electrically connected to a driving unit outside the mechanism 3-1) disposed on one of the … sides (see Fig. 3-2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an outside-connection circuit member as taught by Hu Fig. 3-2 to the device of the Hu combination for the purpose of controlling the AF and OIS functions as taught by Hu (paragraph [0202]).
However, in Fig. 3-2 of Hu, the shape was square, so the combination fails to specifically teach  “an outside-connection circuit member disposed on one of the short sides.”
It has been held that “The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP §2143(I)(E). 
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case: 
(1) There is a recognized need in the art to achieve miniaturization. 
(2) The position of the circuit member could be either on a long side or on a short side of the rectangular bottom, thus there are two predictable potential solutions to the need for miniaturization for a lens mover with a circuit member.
(3) One of ordinary skill in the art could have chosen either the short side or the long side of the bottom with a reasonable expectation of success.
(4) The Graham factual inquiries have been outlined above.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the outside-connection circuit member on one of the short sides of the bottom because there are only 2 choices of the sides on which the circuit member could be positioned, and choosing either of these two choices would have had a reasonable expectation of success.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. USPGPub 2018/0338069 A1 (hereafter Hu) and further in view of Osaka et al. USPGPub 20190243087 (hereafter Osaka).
Regarding claim 10, Hu teaches “the optical element driving mechanism as claimed in claim 9,” 
however, Hu fails to teach (claim 10) “further comprising an electrical connection piece disposed on the other one of the short sides”; 
Osaka teaches (Figs. 1-21B) (claim 1) “An optical element driving mechanism (camera module A, which has a lens driving device 1), comprising:
a fixed part (cover 3 and base 21) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover 3)… ;
a bottom (OIS fixing part 20 with base 21), wherein the case and the bottom are arranged along the main axis (see e.g. Figs. 3-5);
a movable part (OIS movable part 10 and AF movable part 11) moving relative to the fixed part (paragraph [0057]: “OIS movable part… sways in the optical-axis-orthogonal plane during optical image stabilization.” paragraph [0063]: “AF movable part 11… is moved in the optical-axis direction to focus on a subject.”); and
a driving assembly (paragraph [0063]: “AF coil 112 of an AF voice coil motor … driving magnets 122 (AF magnets) of the AF voice coil motor” and paragraph [0057]: “driving magnets 122 (OIS magnets, see FIGS. 7 and 8) of OIS voice coil motors… OIS coils 221 (see FIG. 19) of the OIS voice coil motors”) driving the movable part to move relative to the fixed part (the AF voice coil motor drives the AF movable part to move relative to the fixed part, and the OIS voice coil motors move the OIS movable part to move relative to the fixed part).”
(claim 8) “wherein the bottom is rectangular (paragraph [0155] “Base 21 is a member having a rectangular shape in plan view”) with two opposite long sides and two opposite short sides (Two opposite long sides and two opposite short sides is the definition of a rectangle. The genus, “rectangular” includes only two species, squares and rectangles that are not squares. Thus, both species are “at once envisaged” from the disclosure, and “rectangular” anticipates a rectangle with two opposing long sides and two opposing short sides. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
	(claim 9) “further comprising an outside-connection circuit member (terminal mounting portions 21b and corresponding terminal portions 220B of coil base plate 22 both of which are disposed on a side of the bottom/base) disposed on one of the short sides (Osaka does not explicitly teach which sides of the rectangular base 21 are the short sides. However, there are only two possibilities, either the terminal portions 220B and 21b are on a long side or they are on a short side. Thus both instances are “at once envisaged” from the disclosure, and Osaka anticipates a rectangular base with the terminal portions on the short side thereof. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
(claim 10) “further comprising an electrical connection piece (signal terminals 225 and 226) disposed on the other one of the short sides (given that 220B and 21b are on a short side, see claim 9, then 225 and 226 which are on the opposite side, are also on a short side. See Fig. 19).”
Furthermore Osaka teaches (paragraph 162) that the terminal fixtures provide the necessary electrical connections and (paragraph 163) that this configuration insulation is ensured and safety and reliability are improved.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal terminals of Osaka into the base of Hu because such a configuration provides the necessary electrical connections and ensures insulation and improves both safety and reliability as taught by Osaka (paragraphs [0162]-[0163]).
	Regarding claim 11, the Hu-Osaka combination teaches “the optical element driving mechanism as claimed in claim 10,” and Hu further teaches “further comprising a circuit assembly (paragraph [0178]: “an external circuit”), wherein a portion of the loop member is embedded in the bottom (paragraph [0178]: “a conductive pin 2-P is embedded in the base 2-B.” see Fig. 2-8) and the circuit assembly is electrically connected to the loop member via the electrical connection piece (paragraph [0178]: “The conductive pin 2-P is extended through the base 2-B to electrically connect the lower spring 2-S2 with an external circuit.”).”
Regarding claim 12, the Hu-Osaka combination teaches “the optical element driving mechanism as claimed in claim 11,” however, Hu Fig. 2-8 is silent regarding “wherein the driving assembly further comprises a coil with a winding axis, and the winding axis is parallel to a plane on which the circuit assembly is located.”
Hu teaches (Fig. 1-1) “wherein the driving assembly further comprises a coil (coil 1-C) with a winding axis (the winding axis of 1-C that is parallel to the X-axis), and the winding axis is parallel to a plane on which the circuit assembly is located (the winding axis of coil 1-c is parallel to the X-axis in Fig. 1-1, which is parallel to lateral side of 1-P parallel to the X-Z plane).”
Hu, Fig 2-2, discloses the claimed invention except that a coil-magnet pair with the coil wound around the optical axis is used instead of a coil-magnet pair with the coil surrounding an axis that extends towards the case, perpendicular to the optical axis. Hu Fig. 1-1 shows that a driving mechanism with the coil wound around an axis perpendicular to the optical axis is an equivalent structure in the art. Therefore, because these two coil-magnet driving mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute coils that surrounds an axis that extends towards the case for a coil wound around the optical axis, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).	
Regarding claim 13, the Hu-Osaka combination teaches “the optical element driving mechanism as claimed in claim 11,” and Hu further teaches “wherein the driving assembly (coil 2-C) is electrically connected to the loop member via the elastic element (paragraph [0178]: “the conductive pin 2-P may connect to the lower spring 2-S2 by soldering, and the lower spring 2-S2 may electrically connect to the coil 2-C via a wire (not shown).” Thus the coil 2-C is electrically connected to the pin 2-P via the electrical connection between the spring 2-S2 and coil 2-C and the electrical connection between the spring 2-S2 and pin P-2).” 
Regarding claim 14, the Hu-Osaka combination teaches “the optical element driving mechanism as claimed in claim 13,” and Hu further teaches “wherein the loop member further comprises a second electrical connection portion (the bottom portion of 2-P that extends downwards from the base 2-B), wherein the elastic element is electrically connected to the loop member at the first electrical connection portion (2-S2 is electrically connected to 2-P by their point of contact see Fig. 2-8 and paragraph [0178]), the loop member is electrically connected to the circuit assembly at the second electrical connection portion (see paragraph [0178] 2-P extends through the base in order to electrically connect with an external circuit), and a distance between the first electrical connection portion and the case (the distance from the top portion of 2-P to the inside of the top of housing 2-H) is different than a distance between the second electrical connection portion and the case (the second electrical connection portion is further from the inside of the top of the housing 2-H than the top portion of 2-P is) in a direction that is parallel to the main axis (vertically along 2-O/Z-axis in Fig. 2-8).”
Regarding claim 15, the Hu-Osaka combination teaches “the optical element driving mechanism as claimed in claim 11,” and Hu further teaches “wherein the first electrical connection portion does not overlap the circuit assembly when viewed along a direction that is perpendicular to the main axis (given that the portion of 2-P that connects to an external circuit is beneath the base 2-B, the top portion of 2-P does not overlap the external circuit assembly when viewed along a direction that is perpendicular to the main axis).”

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. USPGPub 2018/0338069 A1 (hereafter Hu) in view of Osaka et al. USPGPub 20190243087 (hereafter Osaka) as applied to claim 11 and further in view of Yeo USPGPub 20170168315 (hereafter Yeo).
Regarding claims 16-18, the Hu-Osaka combination teaches “the optical element driving mechanism as claimed in claim 11.” 
However, Hu is silent regarding (claim 16) “further comprising a stopping portion disposed on the movable part or the fixed part for restricting a range of motion of the movable part relative to the fixed part, wherein the circuit assembly partially overlaps the stopping portion when viewed along a direction that is perpendicular to the main axis.”
(claim 17) “wherein the circuit assembly comprises a concave portion, and a portion of the stopping portion is located in the concave portion.”
(claim 18) “wherein the bottom comprises a recess, and the stopping portion is in contact with the recess.”
Yeo teaches (Figs. 1-9) (claim 1) “An optical element driving mechanism (camera module of Figs. 1-9), comprising:
a fixed part (at least cover can 100, substrate 600 and base 400) having a main axis (the optical axis of the camera), the fixed part comprising:
a case (cover can 100) made of non-metal material (paragraph [0065]: “The cover can 100 may be preferably made from metallic material or may be made from other materials such as a molded material” other materials other than a metallic material must be non-metal materials because they are not metallic);
a bottom (base 400), wherein the case and the bottom are arranged along the main axis (see Fig. 2);
a movable part (at least bobbin 200 and housing 300) moving relative to the fixed part (paragraph [0066]: “The bobbin 200 can move in the Z-axis direction by means of the actuator 500 with respect to the housing 300” if it moves with respect to the housing it also moves with respect to the fixed part and paragraph [0087] “The housing 300… can move in the X- and Y-axes”); and
a driving assembly (paragraph [0086]: “the actuator 500 according to the present invention is equipped with two coil units 520 and 530 in the magnet unit 510, with which to obtain a hand-shaking prevention function and an auto focusing function. More specifically, the coil unit 520 provides an auto focusing function, and the coil unit 530 provides a hand-shaking prevention function.”) driving the movable part to move relative to the fixed part (paragraph [0086] “an auto focusing function, and… a hand-shaking prevention function”).”
(claim 16) “further comprising a stopping portion (lower stopper 320) disposed on the movable part or the fixed part (on the movable part, see paragraph [0084]: “the lower stopper 320 of the housing 300” and Fig. 4) for restricting a range of motion of the movable part relative to the fixed part (paragraph [0076]: “for thereby enhancing durability with respect to impacts”; paragraph [0084]: “lower stopper 320 of the housing 300 and that limits the downward movement and the X- and Y-axes rotations of the housing 300”), wherein the circuit assembly (substrate 600 see paragraph [0102]: “substrate 600… may be like the Flexible Printed Circuit Board (FPCB).”) partially overlaps the stopping portion when viewed along a direction that is perpendicular to the main axis (see paragraph [0084] “In top of the engaging part 420 or in the base body may be provided a recess portion 422 that accommodates the lower stopper 320”; If the recess portion 422 is in the base body of base 400, then stopper 320 will be accommodated into the recess of the base body. Thus 320 will extend lower than substrate 600 which sits on top of base 400 and therefore they will at least partially overlap one another).”
(claim 17) “wherein the circuit assembly comprises a concave portion (see Fig. 2, FPCB 600 has concave portions at each corner thereof, which are concave compared to a full rectangle), and a portion of the stopping portion is located in the concave portion (stopper 320 is accommodated in a recess portion 422 which in the depicted embodiment is in engaging part 420. Engaging part 420 where recess 422 resides is accessed by stopper 320 because of the concave portions of 600 that let 320 pass by 600. Likewise when recesses 422 are of the base body, similar concave portions in FPCB 600 must exist in order for 320 to be accommodated in recesses 422).”
(claim 18) “wherein the bottom comprises a recess (recesses 422), and the stopping portion is in contact with the recess (paragraph [0084] “recess portion 422 that accommodates the lower stopper 320”).”
Yeo further teaches (paragraph [0084]): “recess portion 422 that accommodates the lower stopper 320 of the housing 300 and that limits the downward movement and the X- and Y-axes rotations of the housing 300.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a recess in the base body that accommodates the lower stopper and concave portions in the circuit assembly that allow the stopper to protrude into the recess in the base as taught by Yeo in the device of the Hu-Osaka combination because such a stopper, concave portion and recess configuration not only limits the downward movement of the housing, but also the X- and Y-axes rotations of the housing as taught by Yeo (paragraph [0084]).
Regarding claims 19 and 20, the Hu-Osaka-Yeo combination teaches “the optical element driving mechanism as claimed in claim 16,” however Hu fails to teach (claim 19) “further comprising a sensor, wherein the sensor and the stopping portion are located at different corners of the bottom”; and (claim 20) “wherein there is more than one stopping portion, and the sensor and the stopping portions are located at different corners of the bottom.”
Yeo teaches (claim 19) “further comprising a sensor (paragraph [0082] “hall sensor”), wherein the sensor and the stopping portion are located at different corners of the bottom (paragraph [0082] “hall sensor accommodation groove 412”, thus the hall sensor is located at the right-front and right-rear corners of the bottom as shown in Fig. 5, whereas two of the stoppers 320 are located proximate the left-front and left-rear corners of the bottom as indicated by the recesses 420 in engaging part 420. Thus the hall sensors are at different corners of the bottom than the left-side stoppers).”
(claim 20) “wherein there is more than one stopping portion (there are two left-side stoppers 320), and the sensor and the stopping portions are located at different corners of the bottom (the hall sensors are at the right-side corners in Fig. 5, whereas the left-side stoppers 320 are at the left-side corners in Fig. 5).”
Yeo further teaches (paragraph [0083]): “The hall sensor accommodation groove 412 may be formed on a straight line about the magnet unit… the hall sensor accommodation groove 412 is configured to detect the magnet movement displacement in the first direction (X-axis direction) and/or the second direction (Y-axis direction).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include hall sensors at two of the corners underneath and in line with two of the magnets as taught by Yeo in the device of the Hu-Osaka-Yeo combination in order to detect both x and y displacements as taught by Yeo, while also including two stoppers in the other two corners as taught by Yeo in the device of the Osaka-Min-Yeo combination in order to limit the downward movement and x and y-axis rotations of the housing as taught by Yeo (paragraph [0084]).

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. WO 2017/175254 A1 (hereafter Osaka ‘254, where reference will be made to USPGPub 2019/0107684 A1 as the English language equivalent) and further in view of Osaka et al. USPGPub 20190243087 (hereafter Osaka).
Regarding claim 9, Osaka ‘254 teaches “the optical element driving mechanism as claimed in claim 8,” however Osaka ‘254 fails to teach “further comprising an outside-connection circuit member disposed on one of the short sides.”
Osaka teaches (Figs. 1-21B) (claim 1) “An optical element driving mechanism (camera module A, which has a lens driving device 1), comprising:
a fixed part (cover 3 and base 21) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover 3)… ;
a bottom (OIS fixing part 20 with base 21), wherein the case and the bottom are arranged along the main axis (see e.g. Figs. 3-5);
a movable part (OIS movable part 10 and AF movable part 11) moving relative to the fixed part (paragraph [0057]: “OIS movable part… sways in the optical-axis-orthogonal plane during optical image stabilization.” paragraph [0063]: “AF movable part 11… is moved in the optical-axis direction to focus on a subject.”); and
a driving assembly (paragraph [0063]: “AF coil 112 of an AF voice coil motor … driving magnets 122 (AF magnets) of the AF voice coil motor” and paragraph [0057]: “driving magnets 122 (OIS magnets, see FIGS. 7 and 8) of OIS voice coil motors… OIS coils 221 (see FIG. 19) of the OIS voice coil motors”) driving the movable part to move relative to the fixed part (the AF voice coil motor drives the AF movable part to move relative to the fixed part, and the OIS voice coil motors move the OIS movable part to move relative to the fixed part).”
(claim 8) “wherein the bottom is rectangular (paragraph [0155] “Base 21 is a member having a rectangular shape in plan view”) with two opposite long sides and two opposite short sides (Two opposite long sides and two opposite short sides is the definition of a rectangle. The genus, “rectangular” includes only two species, squares and rectangles that are not squares. Thus, both species are “at once envisaged” from the disclosure, and “rectangular” anticipates a rectangle with two opposing long sides and two opposing short sides. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
	(claim 9) “further comprising an outside-connection circuit member (terminal mounting portions 21b and corresponding terminal portions 220B of coil base plate 22 both of which are disposed on a side of the bottom/base) disposed on one of the short sides (Osaka does not explicitly teach which sides of the rectangular base 21 are the short sides. However, there are only two possibilities, either the terminal portions 220B and 21b are on a long side or they are on a short side. Thus both instances are “at once envisaged” from the disclosure, and Osaka anticipates a rectangular base with the terminal portions on the short side thereof. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
Osaka further teaches (paragraph [0178]): “Each of terminal portions 220B includes eight external terminals 222, that is, terminal portions 220B include a total of sixteen external terminals 222. External terminals 222 include power-feed terminals (two) that are used to feed power to AF control part 16, signal terminals (two) that are used to output signals to AF control part 16, power-feed terminals (four) that are used to feed power to OIS coils 221, power-feed terminals (four) that are used to feed power to hall elements 23A and 23B, and signal terminals (four).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an outside-connection circuit member as taught by Osaka in the device of Osaka ‘254 for the purpose of controlling and providing power to the AF control as taught by Osaka (paragraph [0178]).
Regarding claim 10, the Osaka ‘254, Osaka combination teaches “the optical element driving mechanism as claimed in claim 9,” and Osaka ‘254 teaches “further comprising an electrical connection piece (paragraph [0055]: “The other ends (portions protruding on the image formation side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to an auto-focus driver terminal”) disposed on the other one of the short sides (Although Osaka ‘254 does not explicitly discuss which side of the base 21e reside on, they are pictured as being on one lateral side. The genus of 21e being on a lateral side only includes 4 possible sides of the base. Thus all four sides are “at once envisaged” from the disclosure, and Osaka ‘254 anticipates a rectangular base with the electrical connection piece on the other short side thereof. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015))).”
	Regarding claim 11, the Osaka ‘254-Osaka combination teaches “the optical element driving mechanism as claimed in claim 10,” and Osaka ‘254 further teaches “further comprising a circuit assembly (paragraph [0055]: “an auto-focus driver terminal (not illustrated)”), wherein a portion of the loop member is embedded in the bottom (the portion that connects the portions exposed on the light reception side and the portions protruding on the image formation side is embedded in base 21 see paragraph [0055] and Fig. 5) and the circuit assembly is electrically connected to the loop member via the electrical connection piece (paragraph [0055]: “The other ends (portions protruding on the image formation side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to an auto-focus driver terminal (not illustrated)”).”
Regarding claim 13, the Osaka ‘254 – Osaka combination teaches “the optical element driving mechanism as claimed in claim 11,” and Osaka ‘254 further teaches “wherein the driving assembly is electrically connected to the loop member via the elastic element (paragraph [0079]: “Lower springs 32A and 32B each include tying part 32d in lens-holder holding portions 32a. The end of AF coil 12 pulled out from coil pull-out portions 11e of lens holder 11 is wound around tying part 32d. Base fixing portions 32b are electrically connected to terminal metal fixtures 21e disposed to base 21. Therefore, electricity is supplied to AF coil 12 via lower springs 32A and 32B.”).”
Regarding claim 14, the Osaka ‘254 – Osaka combination teaches “The optical element driving mechanism as claimed in claim 13,” and Osaka ‘254 further teaches “wherein the loop member further comprises a second electrical connection portion (paragraph [0055]: “The other ends (portions protruding on the image formation side in the optical-axis direction) of terminal metal fixtures 21e”), wherein the elastic element is electrically connected to the loop member at the first electrical connection portion (paragraph [0055]: “One ends (portions exposed on the light reception side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to lower elastic supporting members 32A and 32B”), the loop member is electrically connected to the circuit assembly at the second electrical connection portion (paragraph [0055]: “The other ends (portions protruding on the image formation side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to an auto-focus driver terminal (not illustrated)”), and a distance between the first electrical connection portion and the case (distance between the light reception side end of 21e and the inner surface of the top of case 25) is different than a distance between the second electrical connection portion and the case (the distance between the image formation side end of 21e and the inner surface of the top of case 25, which is larger than the distance from the light reception side end) in a direction that is parallel to the main axis (in the Z direction).”
Regarding claim 15, the Osaka ‘254 – Osaka combination teaches “The optical element driving mechanism as claimed in claim 11,” and Osaka ‘254 teaches “wherein the first electrical connection portion (light reception side end of 21e) does not overlap the circuit assembly (auto-focus driver terminal which is underneath base 21, because that is where the image formation side end of 21e is positioned) when viewed along a direction that is perpendicular to the main axis (the top and bottom ends of 21e do not overlap one another when viewed along the x or y axis).”

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. WO 2017/175254 A1 (hereafter Osaka ‘254, where reference will be made to USPGPub 2019/0107684 A1 as the English language equivalent) in view of Osaka et al. USPGPub 20190243087 (hereafter Osaka) as applied to claim 11 above and further in view of Yeo USPGPub 20170168315 (hereafter Yeo).
Regarding claims 16-18, the Osaka ‘254-Osaka combination teaches “the optical element driving mechanism as claimed in claim 11.” 
However, Osaka ‘254 is silent regarding (claim 16) “further comprising a stopping portion disposed on the movable part or the fixed part for restricting a range of motion of the movable part relative to the fixed part, wherein the circuit assembly partially overlaps the stopping portion when viewed along a direction that is perpendicular to the main axis.”
(claim 17) “wherein the circuit assembly comprises a concave portion, and a portion of the stopping portion is located in the concave portion.”
(claim 18) “wherein the bottom comprises a recess, and the stopping portion is in contact with the recess.”
Yeo teaches (Figs. 1-9) (claim 1) “An optical element driving mechanism (camera module of Figs. 1-9), comprising:
a fixed part (at least cover can 100, substrate 600 and base 400) having a main axis (the optical axis of the camera), the fixed part comprising:
a case (cover can 100) made of non-metal material (paragraph [0065]: “The cover can 100 may be preferably made from metallic material or may be made from other materials such as a molded material” other materials other than a metallic material must be non-metal materials because they are not metallic);
a bottom (base 400), wherein the case and the bottom are arranged along the main axis (see Fig. 2);
a movable part (at least bobbin 200 and housing 300) moving relative to the fixed part (paragraph [0066]: “The bobbin 200 can move in the Z-axis direction by means of the actuator 500 with respect to the housing 300” if it moves with respect to the housing it also moves with respect to the fixed part and paragraph [0087] “The housing 300… can move in the X- and Y-axes”); and
a driving assembly (paragraph [0086]: “the actuator 500 according to the present invention is equipped with two coil units 520 and 530 in the magnet unit 510, with which to obtain a hand-shaking prevention function and an auto focusing function. More specifically, the coil unit 520 provides an auto focusing function, and the coil unit 530 provides a hand-shaking prevention function.”) driving the movable part to move relative to the fixed part (paragraph [0086] “an auto focusing function, and… a hand-shaking prevention function”).”
(claim 16) “further comprising a stopping portion (lower stopper 320) disposed on the movable part or the fixed part (on the movable part, see paragraph [0084]: “the lower stopper 320 of the housing 300” and Fig. 4) for restricting a range of motion of the movable part relative to the fixed part (paragraph [0076]: “for thereby enhancing durability with respect to impacts”; paragraph [0084]: “lower stopper 320 of the housing 300 and that limits the downward movement and the X- and Y-axes rotations of the housing 300”), wherein the circuit assembly (substrate 600 see paragraph [0102]: “substrate 600… may be like the Flexible Printed Circuit Board (FPCB).”) partially overlaps the stopping portion when viewed along a direction that is perpendicular to the main axis (see paragraph [0084] “In top of the engaging part 420 or in the base body may be provided a recess portion 422 that accommodates the lower stopper 320”; If the recess portion 422 is in the base body of base 400, then stopper 320 will be accommodated into the recess of the base body. Thus 320 will extend lower than substrate 600 which sits on top of base 400 and therefore they will at least partially overlap one another).”
(claim 17) “wherein the circuit assembly comprises a concave portion (see Fig. 2, FPCB 600 has concave portions at each corner thereof, which are concave compared to a full rectangle), and a portion of the stopping portion is located in the concave portion (stopper 320 is accommodated in a recess portion 422 which in the depicted embodiment is in engaging part 420. Engaging part 420 where recess 422 resides is accessed by stopper 320 because of the concave portions of 600 that let 320 pass by 600. Likewise when recesses 422 are of the base body, similar concave portions in FPCB 600 must exist in order for 320 to be accommodated in recesses 422).”
(claim 18) “wherein the bottom comprises a recess (recesses 422), and the stopping portion is in contact with the recess (paragraph [0084] “recess portion 422 that accommodates the lower stopper 320”).”
Yeo further teaches (paragraph [0084]): “recess portion 422 that accommodates the lower stopper 320 of the housing 300 and that limits the downward movement and the X- and Y-axes rotations of the housing 300.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a recess in the base body that accommodates the lower stopper and concave portions in the circuit assembly that allow the stopper to protrude into the recess in the base as taught by Yeo in the device of the Osaka ‘254-Osaka combination because such a stopper, concave portion and recess configuration not only limits the downward movement of the housing, but also the X- and Y-axes rotations of the housing as taught by Yeo (paragraph [0084]).
Regarding claims 19 and 20, the Osaka ‘254-Osaka-Yeo combination teaches “the optical element driving mechanism as claimed in claim 16,” however Osaka ‘254 fails to teach (claim 19) “further comprising a sensor, wherein the sensor and the stopping portion are located at different corners of the bottom”; and (claim 20) “wherein there is more than one stopping portion, and the sensor and the stopping portions are located at different corners of the bottom.”
Yeo teaches (claim 19) “further comprising a sensor (paragraph [0082] “hall sensor”), wherein the sensor and the stopping portion are located at different corners of the bottom (paragraph [0082] “hall sensor accommodation groove 412”, thus the hall sensor is located at the right-front and right-rear corners of the bottom as shown in Fig. 5, whereas two of the stoppers 320 are located proximate the left-front and left-rear corners of the bottom as indicated by the recesses 420 in engaging part 420. Thus the hall sensors are at different corners of the bottom than the left-side stoppers).”
(claim 20) “wherein there is more than one stopping portion (there are two left-side stoppers 320), and the sensor and the stopping portions are located at different corners of the bottom (the hall sensors are at the right-side corners in Fig. 5, whereas the left-side stoppers 320 are at the left-side corners in Fig. 5).”
Yeo further teaches (paragraph [0083]): “The hall sensor accommodation groove 412 may be formed on a straight line about the magnet unit… the hall sensor accommodation groove 412 is configured to detect the magnet movement displacement in the first direction (X-axis direction) and/or the second direction (Y-axis direction).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include hall sensors at two of the corners underneath and in line with two of the magnets as taught by Yeo in the device of the Osaka ‘254-Osaka-Yeo combination in order to detect both x and y displacements as taught by Yeo, while also including two stoppers in the other two corners as taught by Yeo in the device of the Osaka-Min-Yeo combination in order to limit the downward movement and x and y-axis rotations of the housing as taught by Yeo (paragraph [0084]).

Claims 1-4 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. USPGPub 2022/0035173 A1 (hereafter Min) in view of Osaka et al. WO 2017/175254 A1 (hereafter Osaka ‘254, where reference will be made to USPGPub 2019/0107684 A1 as the English language equivalent).
Regarding claim 1, Min teaches (Figs. 20-33b) “An optical element driving mechanism (lens driving apparatus 100, e.g. Fig. 20), comprising:
a fixed part (cover member 300 and base 210) having a main axis (the optical axis of the lens), the fixed part comprising:
a case (cover member 300) made of non-metal material (paragraph [0432]: “The cover member 300… may be formed of plastic”); and
a bottom (base 210), wherein the case and the bottom are arranged along the main axis (see Fig. 20);
a movable part (at least bobbin 110 and housing 140) moving relative to the fixed part (paragraph [0233]: “The bobbin 110 is disposed inside the housing 140 and may be moved in an optical axis OA direction”; paragraph [0268]: “The OIS movable unit may be moved in a direction perpendicular to the optical axis … The ‘OIS movable unit’ may comprise an AF movable unit and a housing 140.”); and
a driving assembly (magnets 130-1 to 130-3 and coils 120-1, 120-2 and 230-1 to 230-4 see e.g. paragraph [0624]: “each of the magnets 130-1 to 130-3 is 2-pole magnetized magnet, it is possible to improve the electromagnetic force for AF driving according to the interaction with the coil units 120-1 and 120-2”; paragraph [0315]: “for OIS driving, … the third to fourth coil units 230-1 to 230-4 and the first to third magnets 130-1 to 130-3 correspond to each other”) driving the movable part to move relative to the fixed part (AF driving and OIS driving);
an elastic element (lower elastic member 1520).”
However, Min does not explicitly teach “wherein the movable part is movably connected to the bottom via the elastic element; and
a loop member comprising a first electrical connection portion, 
wherein the bottom comprises a supporting platform, and the first electrical connection portion is revealed from the supporting platform, 
wherein the elastic element comprises a connection portion, the connection portion is disposed on the supporting platform, and the connection portion is in contact with the first electrical connection portion.”

Osaka ‘254 teaches “An optical element driving mechanism (lens driving apparatus 1), comprising:
a fixed part (case 25 and base 21) having a main axis (paragraph [0037]: “the Z-direction is the optical-axis direction”), the fixed part comprising:
a case (case 25) made of non-metal material (paragraph [0068]: “Case 25 is formed of a non-magnetic material … Case 25 may be formed of a resin material having high mechanical strength such as polycarbonate or the like.”); and
a bottom (base 21), wherein the case and the bottom are arranged along the main axis (see e.g. Fig. 5);
a movable part (AF movable part 10) moving relative to the fixed part (paragraph [0041]: “AF movable part 10 … moves in the optical-axis direction during focusing.”); and
a driving assembly (AF coil 12 and AF magnets 22A and 22B) driving the movable part to move relative to the fixed part (paragraph [0084]: “With this reactive force serving as the driving force of the AF voice coil motor, AF movable part 10 including AF coil 12 moves in the optical-axis direction, so that focusing is performed.”);
an elastic element (lower elastic supporting members 32A and 32B), wherein the movable part is movably connected to the bottom via the elastic element (paragraph [0077]: “Lower springs 32A and 32B elastically support AF movable part 10 (lens holder 11) with respect to AF fixing part 20 (base 21)”); and
a loop member (terminal metal fixtures 21e) comprising a first electrical connection portion (paragraph [0055]: “One ends (portions exposed on the light reception side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to lower elastic supporting members 32A and 32B.”), 
wherein the bottom comprises a supporting platform (lower-spring fixing portions 21c), and the first electrical connection portion is revealed from the supporting platform (paragraph [0055]: “One ends (portions exposed on the light reception side in the optical-axis direction) of terminal metal fixtures 21e”), 
wherein the elastic element comprises a connection portion (base fixing portions 32b), the connection portion is disposed on the supporting platform (paragraph [0054]: “lower-spring fixing portions 21c to which lower elastic supporting members 32A and 32B are fixed.” See Fig. 5, it is 32b that will reside on 21c.), and the connection portion is in contact with the first electrical connection portion (paragraph [0055]: “One ends (portions exposed on the light reception side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to lower elastic supporting members 32A and 32B.”).
Osaka ‘254 further teaches (paragraph [0079]): “Base fixing portions 32b are electrically connected to terminal metal fixtures 21e disposed to base 21. Therefore, electricity is supplied to AF coil 12 via lower springs 32A and 32B.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate terminal metal fixtures that electrically connect the AF coil and lower spring to an outside AF control as taught by Osaka in the device of Min for the purpose of supplying electricity and control to the AF coils as taught by Osaka (paragraph [0079]).
Regarding claim 2, the Min-Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 1,” and Min further teaches “wherein the driving assembly comprises a coil (first coil 120 and coil unit 230) and a magnetic element (magnets 130), and a position of the coil corresponds to a position of the magnetic element (120-1 corresponds to 130-1; 120-2 corresponds to 130-2; 230-1 corresponds to 130-1; 230-2 corresponds to 130-2; and 230-3 corresponds to 130-3, see Figs. 20, 23a and 27).”
Regarding claim 3, the Min-Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 2,” and Min further teaches “wherein the movable part comprises a holder (bobbin 110) that holds an optical element (paragraph [0235]: “the bobbin 110 may have an opening for mounting a lens or a lens barrel”), the holder comprises a protrusion (first protrusion unit 41 or any of 41a, 41b or 41c) extending toward the case (see Fig. 22a), a cross-section of the protrusion is rectangular (although the corners of 41a, 41b and 41c are rounded their cross-sections when viewed from a direction inwards from the cover are rectangular, i.e. rectangular with rounded corners), and
a portion of the coil surrounds the protrusion (paragraph [0238]: “first protrusion unit 41 for mounting, coupling, or fixing the first coil unit 120-1” see how coil 120-2 surrounds the second protrusion unit in Fig. 22b).”
Regarding claim 4, the Min-Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 3,” and Min further teaches “wherein the cross-section of the protrusion comprises a long side and a short side (protrusions 41a, 41b and 41c each have a long side extending between the two corners of bobbin 111, and a short side extending in the vertical direction parallel to the optical axis).”
However, Min does not explicitly teach “a ratio of the long side to the short side is between about 1.5 to about 3.0.”
Note that Min does teach (paragraph [0239]: “The first protrusion unit 41 and the second protrusion unit may be implemented in the same shape, structure, or shape, but are not limited thereto, and may be implemented in different shapes, structures or shapes in other embodiments” and the ratio of the long side to the short side of protrusions 41a and 41b appear in Fig. 22a to be about 2.
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
The prior art and the instant claim differ by the shape of rectangular cross-section of the protrusion, i.e. the ratio of the long side to the short side being between about 1.5 to about 3.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the ratio of the long side to the short side of the protrusion to be about 1.5 to about 3.0, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Min teaches in paragraph [0239] that “first protrusion unit 41 and the second protrusion unit… may be implemented in different shapes, structures or shapes.”
Regarding claim 8, the Min-Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 1,” and Min further teaches “wherein the 2 bottom is rectangular (paragraph [0389]: “The base 210… may have a shape that matches or corresponds to the cover member 300, for example, a rectangular shape.”) with two opposite long sides and two opposite short sides (Two opposite long sides and two opposite short sides is the definition of a rectangle. The genus, “rectangular” includes only two species, squares and rectangles that are not squares. Thus, both species are “at once envisaged” from the disclosure, and “rectangular” anticipates a rectangle with two opposing long sides and two opposing short sides. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”
Regarding claim 9, the Min-Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 8,” and Min further teaches “further comprising an outside-connection circuit member (terminal surface 253 and terminal 251) disposed on (251 is disposed on support section 255 of base 210) one of the short sides (Min does not disclose which of the sides of the rectangular base 210 are the short sides. However, there are only two possibilities, either 255 is on a short side of 210 or it is on a long side of 210. Thus, both possibilities are “at once envisaged” from the disclosure, and Min anticipates the terminal 251 being disposed on the short side of rectangular base 210. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).”

Regarding claims 10 and 11, the Min-Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 9,” and Min further teaches (claim 11) “further comprising a circuit assembly (circuit board 250).” However, Min fails to teach (claim 10) “further comprising an electrical connection piece disposed on the other one of the short sides”; and (claim 11) “wherein a portion of the loop member is embedded in the bottom and the circuit assembly is electrically connected to the loop member via the electrical connection piece.”
Osaka ‘254 teaches (claim 10): “further comprising an electrical connection piece (paragraph [0055]: “The other ends (portions protruding on the image formation side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to an auto-focus driver terminal”) disposed on the other one of the short sides (Although Osaka ‘254 does not explicitly discuss which side of the base 21e reside on, they are pictured as being on one lateral side. The genus of 21e being on a lateral side only includes 4 possible sides of the base. Thus all four sides are “at once envisaged” from the disclosure, and Osaka ‘254 anticipates a rectangular base with the electrical connection piece on the other short side thereof. See MPEP §2131.02(III): “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015))).”
	(claim 11) “further comprising a circuit assembly (paragraph [0055]: “an auto-focus driver terminal (not illustrated)”), wherein a portion of the loop member is embedded in the bottom (the portion that connects the portions exposed on the light reception side and the portions protruding on the image formation side is embedded in base 21 see paragraph [0055] and Fig. 5) and the circuit assembly is electrically connected to the loop member via the electrical connection piece (paragraph [0055]: “The other ends (portions protruding on the image formation side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to an auto-focus driver terminal (not illustrated)”).”
Osaka ‘254 further teaches (paragraph [0079]): “Base fixing portions 32b are electrically connected to terminal metal fixtures 21e disposed to base 21. Therefore, electricity is supplied to AF coil 12 via lower springs 32A and 32B.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate terminal metal fixtures that electrically connect the AF coil and lower spring to an outside AF control as taught by Osaka in the device of Min for the purpose of supplying electricity and control to the AF coils as taught by Osaka (paragraph [0079]).
Regarding claim 12, the Min-Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 11,” and Min further teaches “wherein the driving assembly further comprises a coil (two coil units 120-1 and 120-2 of the first coil 120) with a winding axis (the winding axis of each of the coils), and the winding axis is parallel to a plane on which the circuit assembly is located (the winding axis of each coil is perpendicular to the optical axis of the lens and thus parallel to the plane on which the circuit assembly, circuit board 250, is located which is also perpendicular to the optical axis).”
Regarding claims 13-15, the Min-Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 11,” however, Min fails to teach (claim 13) “wherein the driving assembly is electrically connected to the loop member via the elastic element”; (claim 14) “wherein the loop member further comprises a second electrical connection portion, wherein the elastic element is electrically connected to the loop member at the first electrical connection portion, the loop member is electrically connected to the circuit assembly at the second electrical connection portion, and a distance between the first electrical connection portion and the case is different than a distance between the second electrical connection portion and the case in a direction that is parallel to the main axis”; and (claim 15) “wherein the first electrical connection portion does not overlap the circuit assembly when viewed along a direction that is perpendicular to the main axis”.
Osaka ‘254 teaches (claim 13) “wherein the driving assembly is electrically connected to the loop member via the elastic element (paragraph [0079]: “Lower springs 32A and 32B each include tying part 32d in lens-holder holding portions 32a. The end of AF coil 12 pulled out from coil pull-out portions 11e of lens holder 11 is wound around tying part 32d. Base fixing portions 32b are electrically connected to terminal metal fixtures 21e disposed to base 21. Therefore, electricity is supplied to AF coil 12 via lower springs 32A and 32B.”).”
(claim 14) “wherein the loop member further comprises a second electrical connection portion (paragraph [0055]: “The other ends (portions protruding on the image formation side in the optical-axis direction) of terminal metal fixtures 21e”), wherein the elastic element is electrically connected to the loop member at the first electrical connection portion (paragraph [0055]: “One ends (portions exposed on the light reception side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to lower elastic supporting members 32A and 32B”), the loop member is electrically connected to the circuit assembly at the second electrical connection portion (paragraph [0055]: “The other ends (portions protruding on the image formation side in the optical-axis direction) of terminal metal fixtures 21e are electrically connected to an auto-focus driver terminal (not illustrated)”), and a distance between the first electrical connection portion and the case (distance between the light reception side end of 21e and the inner surface of the top of case 25) is different than a distance between the second electrical connection portion and the case (the distance between the image formation side end of 21e and the inner surface of the top of case 25, which is larger than the distance from the light reception side end) in a direction that is parallel to the main axis (in the Z direction).”
(claim 15) “wherein the first electrical connection portion (light reception side end of 21e) does not overlap the circuit assembly (auto-focus driver terminal which is underneath base 21, because that is where the image formation side end of 21e is positioned) when viewed along a direction that is perpendicular to the main axis (the top and bottom ends of 21e do not overlap one another when viewed along the x or y axis).”
Osaka ‘254 further teaches (paragraph [0079]): “Base fixing portions 32b are electrically connected to terminal metal fixtures 21e disposed to base 21. Therefore, electricity is supplied to AF coil 12 via lower springs 32A and 32B.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate terminal metal fixtures that electrically connect the AF coil and lower spring to an outside AF control as taught by Osaka in the device of Min for the purpose of supplying electricity and control to the AF coils as taught by Osaka (paragraph [0079]).

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. USPGPub 2022/0035173 A1 (hereafter Min) in view of Osaka et al. WO 2017/175254 A1 (hereafter Osaka ‘254, where reference will be made to USPGPub 2019/0107684 A1 as the English language equivalent) as applied to claim 11 above and further in view of Yeo USPGPub 20170168315 (hereafter Yeo).
Regarding claims 16-18, the Min- Osaka ‘254 combination teaches “the optical element driving mechanism as claimed in claim 11.” 
However, Min is silent regarding (claim 16) “further comprising a stopping portion disposed on the movable part or the fixed part for restricting a range of motion of the movable part relative to the fixed part, wherein the circuit assembly partially overlaps the stopping portion when viewed along a direction that is perpendicular to the main axis.”
(claim 17) “wherein the circuit assembly comprises a concave portion, and a portion of the stopping portion is located in the concave portion.”
(claim 18) “wherein the bottom comprises a recess, and the stopping portion is in contact with the recess.”
Yeo teaches (Figs. 1-9) (claim 1) “An optical element driving mechanism (camera module of Figs. 1-9), comprising:
a fixed part (at least cover can 100, substrate 600 and base 400) having a main axis (the optical axis of the camera), the fixed part comprising:
a case (cover can 100) made of non-metal material (paragraph [0065]: “The cover can 100 may be preferably made from metallic material or may be made from other materials such as a molded material” other materials other than a metallic material must be non-metal materials because they are not metallic);
a bottom (base 400), wherein the case and the bottom are arranged along the main axis (see Fig. 2);
a movable part (at least bobbin 200 and housing 300) moving relative to the fixed part (paragraph [0066]: “The bobbin 200 can move in the Z-axis direction by means of the actuator 500 with respect to the housing 300” if it moves with respect to the housing it also moves with respect to the fixed part and paragraph [0087] “The housing 300… can move in the X- and Y-axes”); and
a driving assembly (paragraph [0086]: “the actuator 500 according to the present invention is equipped with two coil units 520 and 530 in the magnet unit 510, with which to obtain a hand-shaking prevention function and an auto focusing function. More specifically, the coil unit 520 provides an auto focusing function, and the coil unit 530 provides a hand-shaking prevention function.”) driving the movable part to move relative to the fixed part (paragraph [0086] “an auto focusing function, and… a hand-shaking prevention function”).”
(claim 16) “further comprising a stopping portion (lower stopper 320) disposed on the movable part or the fixed part (on the movable part, see paragraph [0084]: “the lower stopper 320 of the housing 300” and Fig. 4) for restricting a range of motion of the movable part relative to the fixed part (paragraph [0076]: “for thereby enhancing durability with respect to impacts”; paragraph [0084]: “lower stopper 320 of the housing 300 and that limits the downward movement and the X- and Y-axes rotations of the housing 300”), wherein the circuit assembly (substrate 600 see paragraph [0102]: “substrate 600… may be like the Flexible Printed Circuit Board (FPCB).”) partially overlaps the stopping portion when viewed along a direction that is perpendicular to the main axis (see paragraph [0084] “In top of the engaging part 420 or in the base body may be provided a recess portion 422 that accommodates the lower stopper 320”; If the recess portion 422 is in the base body of base 400, then stopper 320 will be accommodated into the recess of the base body. Thus 320 will extend lower than substrate 600 which sits on top of base 400 and therefore they will at least partially overlap one another).”
(claim 17) “wherein the circuit assembly comprises a concave portion (see Fig. 2, FPCB 600 has concave portions at each corner thereof, which are concave compared to a full rectangle), and a portion of the stopping portion is located in the concave portion (stopper 320 is accommodated in a recess portion 422 which in the depicted embodiment is in engaging part 420. Engaging part 420 where recess 422 resides is accessed by stopper 320 because of the concave portions of 600 that let 320 pass by 600. Likewise when recesses 422 are of the base body, similar concave portions in FPCB 600 must exist in order for 320 to be accommodated in recesses 422).”
(claim 18) “wherein the bottom comprises a recess (recesses 422), and the stopping portion is in contact with the recess (paragraph [0084] “recess portion 422 that accommodates the lower stopper 320”).”
Yeo further teaches (paragraph [0084]): “recess portion 422 that accommodates the lower stopper 320 of the housing 300 and that limits the downward movement and the X- and Y-axes rotations of the housing 300.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a recess in the base body that accommodates the lower stopper and concave portions in the circuit assembly that allow the stopper to protrude into the recess in the base as taught by Yeo in the device of the Min-Osaka ‘254 combination because such a stopper, concave portion and recess configuration not only limits the downward movement of the housing, but also the X- and Y-axes rotations of the housing as taught by Yeo (paragraph [0084]).
Regarding claims 19 and 20, the Min-Osaka ‘254-Yeo combination teaches “the optical element driving mechanism as claimed in claim 16,” however Min fails to teach (claim 19) “further comprising a sensor, wherein the sensor and the stopping portion are located at different corners of the bottom”; and (claim 20) “wherein there is more than one stopping portion, and the sensor and the stopping portions are located at different corners of the bottom.”
Yeo teaches (claim 19) “further comprising a sensor (paragraph [0082] “hall sensor”), wherein the sensor and the stopping portion are located at different corners of the bottom (paragraph [0082] “hall sensor accommodation groove 412”, thus the hall sensor is located at the right-front and right-rear corners of the bottom as shown in Fig. 5, whereas two of the stoppers 320 are located proximate the left-front and left-rear corners of the bottom as indicated by the recesses 420 in engaging part 420. Thus the hall sensors are at different corners of the bottom than the left-side stoppers).”
(claim 20) “wherein there is more than one stopping portion (there are two left-side stoppers 320), and the sensor and the stopping portions are located at different corners of the bottom (the hall sensors are at the right-side corners in Fig. 5, whereas the left-side stoppers 320 are at the left-side corners in Fig. 5).”
Yeo further teaches (paragraph [0083]): “The hall sensor accommodation groove 412 may be formed on a straight line about the magnet unit… the hall sensor accommodation groove 412 is configured to detect the magnet movement displacement in the first direction (X-axis direction) and/or the second direction (Y-axis direction).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include hall sensors at two of the corners underneath and in line with two of the magnets as taught by Yeo in the device of the Min-Osaka ‘254-Yeo combination in order to detect both x and y displacements as taught by Yeo, while also including two stoppers in the other two corners as taught by Yeo in the device of the Min-Osaka ‘254-Yeo combination in order to limit the downward movement and x and y-axis rotations of the housing as taught by Yeo (paragraph [0084]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu USPGPub 2014/0049847 A1 “Lens Focusing Device” Figs. 3 and 5 relevant to at least claim 1.
Kuo USPGPub 2017/0146770 A1 “Lens Driving Module” Figs. 3A and 4 relevant to at least claim 1.
Honma USPGPub 2018/0031801 A1 “Lens Drive Device, Camera Module, and Camera Mounting Device” Fig. 4 relevant to at least claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872